Citation Nr: 1103436	
Decision Date: 01/26/11    Archive Date: 02/01/11	

DOCKET NO.  05-01 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for bilateral 
hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic stress 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a seizure 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to December 
1989.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of September 2004 and May 2006 decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

In a rating decision of July 1990, the RO denied entitlement to 
service connection for bilateral hearing loss, as well as for an 
acquired psychiatric disorder, specifically, a situational 
reaction with anxiety.  In a subsequent rating decision of 
November 1995, the RO once again denied entitlement to service 
connection for bilateral hearing loss, and additionally denied 
entitlement to service connection for posttraumatic stress 
disorder.  In a rating decision of March 1997, the RO denied 
entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder and 
depression, and additionally denied service connection for a 
chronic seizure disorder.  In a rating decision of January 1998, 
the RO once again denied entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic stress 
disorder and depression.  In that same rating decision, the RO 
again denied entitlement to service connection for a seizure 
disorder.  Finally, in a rating decision of February 2005, the RO 
once again denied entitlement to service connection for bilateral 
hearing loss.

The Veteran voiced no disagreement with any of the aforementioned 
decisions, all of which have now become final.  

Since the time of the above-referenced rating decisions, the 
Veteran has submitted additional evidence in an attempt to reopen 
his claims.  The RO continued its denial of service connection 
for the disabilities at issue, and the current appeal ensued.

This case was previously before the Board in March 2008, at which 
time it was remanded for additional development.  That 
development has now been accomplished, and the case has been 
returned to the Board for further appellate review.  

Upon review of this case, it would appear that, in addition to 
the issues currently on appeal, the Veteran seeks entitlement to 
service connection for chronic tinnitus, as well as an increased 
rating for the service-connected residuals of fracture of the 
right middle finger.  Inasmuch as those issues have not been 
developed or certified for appellate review, they are not for 
consideration at this time.  They are, however, being referred to 
the RO for appropriate action.  

Finally, for reasons which will become apparent, the appeal as to 
the issues of service connection for bilateral hearing loss, an 
acquired psychiatric disorder, to include posttraumatic stress 
disorder, and a chronic seizure disorder on a de novo basis, is 
being REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  VA will notify you if further action is 
required on your part.  


FINDINGS OF FACT

1.  In rating decisions of July 1990, November 1995, and February 
2005, the RO denied entitlement to service connection for 
bilateral hearing loss.

2.  In rating decisions of July 1990, November 1995, March 1997, 
and January 1998, the RO denied entitlement to service connection 
for a psychiatric disorder, to include situational reaction with 
anxiety, posttraumatic stress disorder, and depression.  

3.  In rating decisions of March 1997 and January 1998, the RO 
denied entitlement to service connection for a chronic seizure 
disorder.  

4.   Evidence submitted since the time of the aforementioned 
rating decisions is neither cumulative nor redundant, and by 
itself, or when considered with the previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claims.  


CONCLUSIONS OF LAW

1.  The decisions of the RO in July 1990, November 1995, March 
1997, January 1998, and February 2005 denying the Veteran's 
claims for service connection for bilateral hearing loss, a 
psychiatric disorder, including situational reaction with 
anxiety, posttraumatic stress disorder, and depression and a 
seizure disorder, are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the time of the aforementioned rating 
decisions is both new and material, and sufficient to reopen the 
Veteran's previously denied claims.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimant.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the Veteran 
and his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information and 
evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in June 
2004, March 2006, and April 2008.  In that correspondence, VA 
informed the Veteran of the basis of the previous denials, and 
further advised him that, in order to reopen his claims, new and 
material evidence was needed.  VA also told the Veteran that, in 
order to substantiate his claims for service connection, the 
evidence needed to show that he had a current disability, a 
disease or injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical opinions.  
Significantly, the notice provided the Veteran was in substantial 
compliance with the holding in Kent v. Nicholson, 20 Vet. App. 
No. 1 (2006).

To the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
such error was nonprejudicial, in that it did not affect the 
essential fairness of the adjudicatory process.  In point of 
fact, based on a review of the entire file, it is clear that the 
Veteran had a full understanding of the elements required to 
prevail on his claims.  Moreover, neither the Veteran nor his 
representative has raised allegations of prejudice resulting from 
error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

As to informing the Veteran of which information and evidence he 
was to provide to VA, and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him that it had a 
duty to obtain any records held by any Federal agency.  It also 
informed him that, on his behalf, VA would make 



reasonable efforts to obtain records which were not held by a 
Federal agency, such as records from private doctors and 
hospitals.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, as well as both VA and private treatment 
records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2000) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Finally, in reaching the following determination, the Board 
wishes to make it clear that it has reviewed all the evidence in 
the Veteran's claims file, which includes his multiple 
contentions, including those offered during the course of the 
hearing before the undersigned Veterans Law Judge in February 
2008, as well as service treatment records, and both VA and 
private treatment records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
Veteran's claims, and what the evidence in the claims file shows, 
or fails to show, with respect to those claims.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

The Veteran in this case seeks service connection for bilateral 
hearing loss, as well as for an acquired psychiatric disorder 
(including posttraumatic stress disorder), and a chronic seizure 
disorder.  In pertinent part, it is contended that the Veteran's 
alleged hearing loss is the result of acoustic trauma from 
artillery fire during his period of active military service.  It 
is further contended that the Veteran's current psychiatric 
disability, including posttraumatic stress disorder, is the 
result of physical and/or psychological/emotional harassment 
("blanket parties") in service, during which the Veteran was 
struck and/or kicked numerous times over the course of a two-
month period.

Finally, it is contended that the Veteran's alleged seizure 
disorder is the result of blows and/or kicks to the head 
sustained during the course of the aforementioned "blanket 
parties."

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a claimed 
disability, there must be competent evidence of that disability; 
medical, or in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability.  See Davidson v. Shinseki, 518 
F.3d 1313 (Fed. Cir. 1009); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a Veteran served for ninety (90) days or more during a 
period of war, or during peacetime service after December 31, 
1946, and a psychosis, or organic disease of the nervous system, 
such as sensorineural hearing loss, becomes manifest to a degree 
of 10 percent within one year of date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 38 C.F.R. § 3.307, 3.309 
(2010).

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an inservice stressor, and credible 
supporting evidence that the claimed inservice stressor actually 
occurred.  38 C.F.R. § 3.304 (2010).  However, if the claimed 
stressor is not combat-related (as in this case), and 
posttraumatic stress disorder has not been diagnosed in service, 
the Veteran's lay testimony regarding the inservice stressor is 
insufficient, standing alone, to establish service connection, 
and must be corroborated by credible evidence.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); see also Duran v. Brown, 6 
Vet. App. 283, 289 (1994).  

Where a posttraumatic disorder claim is based on an inservice 
personal assault (as in this case), evidence from sources other 
than the Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following a claimed assault is one type of relevant evidence that 
may be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of a stressor include, but are 
not limited to:  a request for transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  38 C.F.R. § 3.304 (2010).

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold at any of the frequencies 500, 1,000, 2,000, 
3,000 or 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; 
or when speech recognition scores utilizing the Maryland CNC 
Tests are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Notwithstanding the aforementioned, once entitlement to service 
connection for a given disorder is denied by a decision of the 
RO, that decision, absent disagreement by the Veteran within a 
period of one year, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2010).  Where a claim for entitlement to 
service connection has been previously denied, and that decision 
becomes final, the claim can be reopened and reconsidered only if 
new and material evidence is presented with respect to that 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) 
(2010).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" if, 
by itself, or when considered with previous evidence of record, 
it relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  In addition, new 
evidence may be found to be material if it provides a "more 
complete picture of the circumstances surrounding the origin of 
the Veteran's injury or disability, even where it will not 
eventually convince the Board of Veterans' Appeals to alter its 
decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In determining whether new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As regards the Veteran's claims for service connection, the Board 
notes that, in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), 
the United States Court of Appeals for the Federal Circuit held 
that the "factual basis" of a claim for service connection is the 
Veteran's disease or injury, rather than the symptoms of that 
disease or injury.  Moreover, a properly diagnosed disease or 
injury cannot be considered the same factual basis as a 
distinctly diagnosed disease or injury.  As a consequence, for 
purposes of 38 U.S.C.A. § 7104(b), claims which are based upon 
distinctly and properly diagnosed diseases or injuries must be 
considered separate and distinct claims.  This is to say that a 
claim for one diagnosed disease or injury cannot be prejudiced by 
a prior claim for a different diagnosed disease or injury.  
Rather, the two claims must be considered independently because 
they rest on different factual bases.

In the case at hand, the Veteran's current claims and 
accompanying evidence reflect the very same disabilities denied 
at the time of the now final rating decisions. Inasmuch as the 
Veteran's claims are based on the very same disabilities as his 
previous claims, they must be considered on a "new and material" 
basis.  See Boggs, supra.  

In that regard, at the time of the prior final rating decisions, 
there were on file the Veteran's service treatment records, as 
well as various VA and private treatment records and examination 
reports.  Based on such evidence, the RO determined that there 
was no evidence of a current hearing loss related to the 
Veteran's period of active service or, for that matter, a chronic 
hearing loss.  While in February 1990, there was evidence of a 
situational reaction with anxiety, that disability was deemed an 
inappropriate subject for a potential grant of service 
connection.  Pertinent evidence of record showed no evidence of a 
posttraumatic stress disorder, or, for that matter, the Veteran's 
alleged inservice stressor.  Nor was there evidence that the 
Veteran's depression was in any way related to an incident or 
incidents of his period of active military service.  A seizure 
disorder was found not to have been present during the Veteran's 
period of active military service, or for a number of years 
following service discharge.  Nor was a seizure disorder found to 
be in any way related to an incident or incidents of the 
Veteran's period of active service.  Those determinations were 
adequately supported by and consistent with the evidence then of 
record, with the result that the previous rating decisions have 
now become final.

Evidence submitted since the time of the RO's now final rating 
decisions, consisting, for the most part, of VA and private 
treatment records and examination reports, as well as the 
Veteran's testimony offered during the course of a hearing before 
the undersigned Veterans Law Judge in February 2008, is both 
"new" and "material" as to the issues of service connection for 
bilateral hearing loss, an acquired psychiatric disorder (to 
include a posttraumatic stress disorder), and a seizure disorder.  
More specifically, since the time of those now final rating 
decisions, the Veteran has undergone VA audiometric examinations 
which raise the possibility that he now suffers from a hearing 
loss in his left ear.  Moreover, a VA psychological examination 
in March 2010 raises the possibility that the Veteran now suffers 
from a chronic moderate posttraumatic stress disorder and/or 
depressive disorder which might in some way be related to an 
incident of his period of active service.  Significantly, a VA 
neurologic examination conducted in April 2010 has noted that the 
Veteran's "spells" (i.e., seizures), might, in fact, be in some 
way related to his underlying psychiatric disease.  Such 
evidence, at a minimum, provides a "more complete picture of the 
circumstances surrounding the origin of the Veteran's injuries or 
disabilities" and, accordingly, is sufficient to reopen the 
Veteran's previously denied claims.  


ORDER

New and material evidence having been submitted to reopen a claim 
of entitlement to service connection for bilateral hearing loss, 
the benefit sought on appeal as to that matter is granted.  

New and material evidence having been submitted to reopen a claim 
of entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder, the benefit 
sought on appeal as to that matter is granted.  

New and material evidence having been submitted to reopen a claim 
of entitlement to service connection for a chronic seizure 
disorder, the benefit sought on appeal as to that matter is 
granted.


REMAND

Having determined that new and material evidence has been 
submitted sufficient to reopen the Veteran's previously denied 
claims, the Board must now proceed to a de novo review of all 
pertinent evidence of record.  That evidence, however, raises 
some question as to the exact nature and etiology of the 
disabilities at issue.

As regards the Veteran's claimed hearing loss, the Board notes 
that, during service, the Veteran served with the field artillery 
as a cannon crewmember, a setting in which he was presumably 
exposed to noise at hazardous levels.  While at the time of a 
service separation examination in August 1989, there was present 
a single, slightly elevated threshold (30 db) at 6,000 Hertz in 
the Veteran's left ear, as of the time of a subsequent VA 
audiometric examination in February 1990, and once again on VA 
audiometric examination in April 2006, the Veteran's hearing was 
entirely within normal limits in both his right and left ears.  
Significantly, at the time of a subsequent VA audiometric 
examination in mid-September 2007, the Veteran was once again 
noted to exhibit normal hearing in both ears.  However, while in 
the Veteran's right ear, his speech discrimination ability was 
described as "excellent," in his left ear, speech discrimination 
ability was only "good," with much reinstruction needed.  
According to the examining audiologist, the Veteran's speech 
reception threshold in the left ear was not in good agreement 
with his pure tones, suggesting the presence of "elevated" 
responses.  At the time of examination, the Veteran was counseled 
that he was not a candidate for amplification "due to his normal 
hearing."  Moreover, it was additionally noted that the Veteran's 
VA audiometric examination in mid-January 2007 revealed decreased 
hearing, with speech reception thresholds not in agreement with 
pure tone responses.  Significantly, during the course of a VA 
outpatient otolaryngologic evaluation in mid-December 2007, it 
was noted that the Veteran had undergone several audiometric 
examinations which were "somewhat confusing."  The clinical 
assessment was of a 42-year-old male with a complaint of left-
sided hearing loss, aural fullness, intermittent vertigo, and 
tinnitus, with inconsistent audiograms and a questionable 
"functional" component versus auditory neuropathy versus 
Meniere's disease.

As noted above, the Veteran's recent audiometric results have 
been described as "somewhat confusing."  Accordingly, further 
development of the evidence will be undertaken prior to a final 
adjudication of the Veteran's claim for service connection for 
bilateral hearing loss.

Turning to the issue of service connection for an acquired 
psychiatric disorder and posttraumatic stress disorder, the Board 
notes that, in May 1987, during the Veteran's period of active 
military service, he was seen as a "self-referral," describing 
his need to find a constructive way to relieve "stress and 
anger."  At the time, the Veteran was alert and well-oriented, 
with an unremarkable mood, and thought content which was normal 
with an intact process.  The Veteran was neither suicidal nor 
homicidal, nor was there evidence of psychotic symptomatology.  
The clinical assessment was of "no psychiatric diagnosis."  
Significantly, at the time of a service separation/medical board 
examination in August 1989, a psychiatric evaluation was entirely 
within normal limits, and no pertinent diagnosis was noted.  
However, in February 1990, shortly following the Veteran's 
discharge from service, he was seen for a complaint that his 
"nerves were not in the same order as before his illness."  On 
psychiatric evaluation, the Veteran described himself as "very 
short tempered."  Reportedly, the Veteran's problems had become 
evident when he learned he was going to be discharged (due to a 
chronic skin disorder).  According to the Veteran, he had planned 
on making the Army a career, and wanted to stay in the military.  
Moreover, according to the Veteran's wife, he had "changed."  The 
clinical assessment was of a situational reaction of anxiety.

The Board observes that, since the time of the Veteran's 
discharge, he has, on occasion, received a diagnosis of 
posttraumatic stress disorder.  However, it is at present unclear 
whether the Veteran does, in fact, suffer from a posttraumatic 
stress disorder, and, if so, whether that disorder is of service, 
as opposed to childhood, origin.  Significantly, since the time 
of the Veteran's discharge, he has received other psychiatric 
diagnoses, to include a personality disorder, substance abuse; a 
psychotic disorder, rule out alcohol-induced psychotic disorders; 
schizoaffective/bipolar disorder; major depressive disorder; a 
mood disorder; and generalized anxiety disorder.  

The Board observes that, during the course of VA outpatient 
treatment in July 1999, the Veteran indicated that he had been 
incarcerated on a number of occasions for various offenses.  
Reportedly, following the Veteran's release, he experienced 
"numerous relapses" due to work conditions and unresolved anger 
at his father, who was both emotionally and physically abusive.  
According to the Veteran, at age 15, his father forced him to 
have intercourse with an older woman in order to prove that "he 
was not gay."  The Veteran additionally indicated that, on 
another occasion, his father forced him to miss school to go with 
him to a girlfriend's house where his father "placed a gun at his 
head," and ordered him to have sex with an older adult.  The 
Veteran described his father as severely alcohol-dependent, and 
wondered whether, due to his relationship with his father, he 
suffered from low self-esteem and self-confidence.

The Board notes that, at the time of VA outpatient treatment in 
September 2002, the Veteran specifically denied being attacked, 
sexually assaulted, or raped.  Moreover, during the course of 
subsequent VA outpatient treatment in April 2004, the Veteran 
reiterated his history of childhood abuse, and further indicated 
that, on occasion, his Father would physically abuse his mother 
in front of him.  Reportedly, four years earlier, the Veteran's 
adopted son was murdered.  However, at the time, the Veteran was 
drinking and didn't attend his adopted son's funeral.  
Significantly, during the course of subsequent VA outpatient 
substance abuse treatment in September 2007, it was noted that, 
though the Veteran carried a diagnosis of schizoaffective 
disorder, he was seeking a diagnosis of posttraumatic stress 
disorder "because he was hazed seven times in basic training."  
However, when questioned as to whether this "hazing" was 
documented, the Veteran replied "no."  

In a VA social work discharge entry dated in early October 2007, 
it was noted that the Veteran was being discharged from the 
inpatient psychiatric unit following a brief admission for 
schizoaffective disorder.  The Veteran was offered outpatient and 
residential substance abuse treatment, but declined both, 
requesting instead residential posttraumatic stress disorder 
treatment only.  Noted at the time was that the Veteran did not 
have a diagnosis of posttraumatic stress disorder, and did not 
meet the criteria for a posttraumatic stress disorder diagnosis 
following a posttraumatic stress disorder-specific evaluation in 
late April 2007.  Despite this fact, the Veteran remained adamant 
that he be referred to a posttraumatic stress disorder program.  
Significantly, following subsequent VA outpatient treatment in 
late November 2007, it was noted that the Veteran remained 
"focused primarily on establishing a diagnosis of posttraumatic-
stress disorder."  The diagnoses noted at that time was alcohol 
dependence, in remission; and schizoaffective disorder. 

The Board observes that, at the time of a VA psychological 
evaluation in March 2010, the Veteran once again recounted his 
history of having been hazed in service.  However, for the first 
time he indicated that, during the last of these "hazings," he 
was, in fact, raped.  Significantly, according to the examiner, 
based on a review of the Veteran's claims folder, he had received 
treatment in basic training (in 1986/87), at which time he "saw a 
psychiatrist on the base."  However, the Veteran's service 
treatment records show no evidence of any such treatment.  While 
the evaluating psychologist made reference to "records from 1984 
in the military referring to anxiety and stress," there are, in 
fact, no such service treatment records.  When questioned 
regarding his "premilitary functioning," the Veteran indicated 
that he had a "excellent childhood" and a "very religious 
family," and had suffered no childhood abuse.  Significantly, 
this statement stands in direct contradiction to previous 
histories provided by the Veteran, which contain episodes of 
significant childhood trauma.  Following examination, the Veteran 
received a diagnosis of chronic moderate posttraumatic stress 
disorder, as well as depressive disorder which, in the opinion of 
the examiner, were "more likely than not" related to his 
inservice experience in the military.  According to the examiner, 
her conclusion was based upon her interview with the Veteran, as 
well as her review of his claims folder, his medical records, and 
his report of symptoms.  However, given the contradictory 
evidence present in this case, the Board is of the opinion that 
additional development is necessary prior to a final adjudication 
of the Veteran's claim for service connection for an acquired 
psychiatric disorder.  

Finally, turning to the issue of service connection for a seizure 
disorder, the Board notes that service treatment records, 
including the Veteran's service separation examination, are 
entirely negative for evidence of such a disability.  In point of 
fact, the earliest clinical indication of the presence of an 
alleged seizure disorder is revealed by medical records dated in 
1994, approximately 5 years following the Veteran's discharge 
from service.  Significantly, at that time, the Veteran gave a 
history of head trauma at the age of 18 months, as well as a long 
history of alcohol abuse.  The pertinent diagnosis noted at the 
time was history of seizures of questionable etiology.

The Board observes that, on numerous occasions, the Veteran has 
received a diagnosis of seizures, which others around him have 
allegedly "witnessed."  However, based on a review of the claims 
folder, it would seem that an actual "seizure" has never, in 
fact, been witnessed by medical personnel.  Moreover, on more 
than one occasion, a question has been raised as to whether the 
Veteran's "seizures" might, in fact, be the result of alcohol 
withdrawal.  

Significantly, during the course of a VA neurologic examination 
in April 2010, it was noted that there were several possible 
explanations for the Veteran's "spells."  First, his spells might 
be related to a primary sleep disorder, such as obstructive sleep 
apnea, or other type of sleep disorder.  Second, the Veteran 
might have nocturnal physicologic seizures, (i.e., spells of 
neurologic dysfunction due to spontaneous abnormal electrical 
discharges in the brain).  According to the examiner, such 
physiologic seizures could potentially be the result of a 
concussion which the Veteran reportedly suffered during hazing 
incidents in 1984.  A third possibility was nonphysiologic 
seizures (sometimes called pseudoseizures), which were "spells" 
which resembled physiologic seizures in that they consisted of 
some type of spontaneous overactivity or underactivity for a 
limited period of time, though they were on the basis of 
psychiatric disease rather than physiologic abnormal electrical 
activity in the brain.  According to the examiner, it was further 
possible that the Veteran might be suffering from a combination 
of two or more of these possible etiologies.  

Regrettably, the examiner was unable to find in the Veteran's 
medical records a description of an electroencephalogram having 
been performed either between or during any of the Veteran's 
alleged seizure episodes.  In fact, the Veteran's claims folder 
contains a record of a sleep-deprived electroencephalogram 
performed in January 1997 (which was described as normal).  
According to the examiner, such a test would likely help 
distinguish between physiologic seizures, nonphysiologic 
seizures, and sleep disorders, if conducted in conjunction with 
an overnight sleep study.  In the opinion of the examiner, he was 
unable to say for sure what the etiology of the Veteran's 
"spells" might be "without resorting to speculation."  However, 
his clinical sense was that it was more likely than not that at 
least some of the Veteran's spells might be nonphysiologic in 
nature, which is to say, related to his underlying psychiatric 
disease.  Nonetheless, were it to be determined that the 
Veteran's spells were not, in fact, related to an underlying 
psychiatric disease, and that they were nocturnal physiologic 
seizures, they would more likely than not be related to the 
reported concussion that the Veteran suffered in 1984.  According 
to examining physician, were additional information (in 
particular, an electroencephalogram or overnight sleep study) to 
be provided to him, he could provide an addendum to his report.  
However, based on the available information, it was his opinion 
that it was "more likely than not" that the Veteran's "spells" 
were related to his diagnosed psychiatric condition or 
conditions.  

As is clear from the above, there exists at least some question 
regarding the exact nature and etiology of the Veteran's claimed 
seizure disorders.  Moreover, according to the VA neurologic 
examiner, further clinical information would be helpful in 
reaching a differential diagnosis for the Veteran's claimed 
"spells."  Under the circumstances, further development must be 
undertaken prior to a final adjudication of the Veteran's claim 
for service connection for a seizure disorder.  

Accordingly, in light of the aforementioned, the case is REMANDED 
to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
April 2010, the date of the most recent VA 
examination of record, should be obtained 
and incorporated in the claims folder.  The 
Veteran should be requested to sign the 
necessary authorization for release of any 
private medical records to the VA.  All 
attempts to procure such records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.  

2.  The Veteran should then be afforded 
additional VA audiometric, psychiatric, and 
neurologic examinations in order to more 
accurately determine the exact nature and 
etiology of the disabilities at issue.  The 
RO/AMC is advised that the Veteran must be 
given adequate notice of the date and place 
of any requested examination.  Moreover, 
the Veteran is to be advised that failure 
to report for a scheduled VA examination or 
examinations without good cause may have an 
adverse effect on his claims.  

As regards the requested examinations, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies (to include, in the 
case of the neurologic examination, 
electroencephalographic and sleep studies) 
should be performed.  

Following completion of the requested 
audiometric examination, the examining 
audiologist should specifically comment as 
to whether the Veteran currently exhibits a 
chronic, clinically-identifiable hearing 
loss, and if so, whether that hearing loss 
at least as likely as not had its origin 
during his period of active military 
service.  In offering this opinion, the 
examiner should take into account the 
aforementioned inconsistencies in the 
Veteran's previous audiometric 
examinations, and attempt to reconcile 
those findings with his own audiometric 
findings.  All information and opinions, 
once obtained, must be made a part of the 
Veteran's claims folder.  Moreover, a full 
rationale must be provided for any opinion 
offered.  

Regarding the claimed psychiatric disorder, 
the Veteran should be afforded an 
examination by a board of two (2) 
psychiatrists who have not heretofore seen 
or examined the Veteran.  Following 
completion of the examination, the 
examiners should specifically comment as to 
whether the Veteran currently suffers from 
a chronic, clinically-identifiable, 
acquired psychiatric disorder (as opposed 
to a personality disorder), to include any 
of the aforementioned previously-referenced 
psychiatric disabilities, and, in 
particular, posttraumatic stress disorder 
and/or schizoaffective bipolar disorder.  
Should it be determined that the Veteran 
does, in fact, suffer from a chronic, 
acquired psychiatric disorder, an 
additional opinion is requested as to 
whether that psychiatric disorder at least 
as likely as not had its origin during the 
Veteran's period of active military 
service.  Given that the Veteran's claimed 
posttraumatic stress disorder involves an 
alleged inservice assault, the board of 
psychiatrists should specifically consider 
whether the record contains evidence of 
behavior changes which might be expected 
following a personal assault, to include, 
but not limited to, requests for transfer 
to another military duty assignment; 
deterioration in work performance; 
inservice substance abuse; episodes of 
depression, panic attacks or anxiety 
without an identifiable cause; or 
unexplained economic or social behavior 
changes.  The board of psychiatrists 
should, additionally, take into 
consideration various contradictory aspects 
of the Veteran's history, in particular, 
his various descriptions of his childhood 
as both "idyllic" and "abusive".  All 
information and opinions, when obtained, 
must be made a part of the Veteran's claims 
folder.  Moreover, a full rationale must 
be provided for any opinion offered.  

Finally, as regards the claimed seizure 
disorder, the Veteran should be afforded an 
additional VA neurologic examination (to 
include electroencephalographic and/or 
overnight sleep studies) in order to more 
accurately determine the exact nature and 
etiology of the claimed disability at 
issue.  The examination must be conducted 
by a VA neurologist who has not heretofore 
seen or examined the Veteran.  Following 
completion of the examination, the 
examining neurologist should specifically 
comment as to whether the Veteran currently 
suffers from a chronic, clinically-
identifiable seizure disorder, and, if so, 
whether that seizure disorder at least as 
likely as not had its origin during the 
Veteran's period of active military 
service, or is in some way causally related 
to an identified psychiatric disorder.  In 
reaching this determination, the examiner 
should specifically take into account the 
Veteran's history of having struck his head 
at the age of 18 months, as well as the 
possibility that any seizure disorder 
identified might in some way be the result 
of withdrawal from alcohol.  All 
information and opinions, once obtained, 
must be made a part of the Veteran's claims 
folder.  Moreover, a full rationale must 
be provided for any opinion offered.  

3.  The RO/AMC should then readjudicate the 
Veteran's claims for service connection for 
bilateral hearing loss, an acquired 
psychiatric disorder (to include 
posttraumatic stress disorder), and a 
seizure disorder.  Should the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims for 
benefits since the issuance of the most 
recent SSOC in July 2010.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome in this case.  The Veteran need take no action 
until otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                     
______________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


